                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 RONALD JERMAINE JACKSON,                          Case No. 21‐CV‐369 (NEB/KMM)

                      Petitioner,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 U.S. MARSHALS and JOEL L. BROTT,

                      Respondents.

       The Court has received the March 17, 2021 Report and Recommendation of United

States Magistrate Judge Katherine M. Menendez. (ECF No. 5.) No party has objected to

that Report and Recommendation, so the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 5) is ACCEPTED;

       2.     Petitioner Ronald Jermaine Jackson’s petition for a writ of habeas corpus
              (ECF No. 1) is DENIED; and

       3.     The case is DISMISSED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 27, 2021                              BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
